Chief Judge Desmond.
While we have doubt as to the board’s power permanently to disqualify appellants from bidding on Board of Education specifications and/or contracts, we do not construe the resolution in question as a permanent disqualification, and the Corporation Counsel indicated on the argument that it was not so intended.
Appellants are free at any time to renew their applications for prequalification based upon their past experience and performance with the Board of Education, and such other factors as may be appropriate.
The orders should be affirmed, without costs.